Citation Nr: 9925469	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-02 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for post 
traumatic stress disorder, rated as 50 percent disabling 
prior to December 3, 1996.

2.  Entitlement to an increased disability rating for post 
traumatic stress disorder, rated as 70 percent disabling 
subsequent to December 3, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1965 and from August 1965 to August 1968.

This appeal arises from a rating decision of September 1994 
from the Jackson, Mississippi, Regional Office (RO).  The 
veteran perfected an appeal to this decision and in a March 
1997 decision by the Board of Veterans' Appeals (Board), the 
case was remanded to the RO for additional evidentiary 
development and adjudication.  The case is again before the 
Board for consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's post traumatic stress disorder (PTSD) 
causes him to be unemployable.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
prior to December 3, 1996, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1998).

2.  The criteria for a 100 percent disability rating for PTSD 
subsequent to December 3, 1996, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.126, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, plausible claims have been presented.  
The veteran has not indicated that additional relevant 
evidence of probative value may be obtained which has not 
already been sought and associated with the claims folder.  
Accordingly, the Board finds that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

In a rating decision, dated in January 1981, service 
connection for PTSD was granted with a 30 percent disability 
rating assigned.  A rating decision in October 1992 increased 
the disability rating to 50 percent.  The veteran also 
received periods of temporary total disability due to 
hospitalization under 38 C.F.R. § 4.29.  The veteran's claim 
for an increased disability rating was received in February 
1994.  In a rating decision in April 1998, the disability 
rating was increased to 70 percent, effective from December 
3, 1996.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  38 U.S.C.A. § 1155 (West 1991).  
The ratings are based on the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The rating criteria of Diagnostic Code 9411 for PTSD in 
effect at the time the veteran initiated his claim provide 
that the disability will be rated under the criteria for 
psychoneurotic disorders.  These criteria provide that a 10 
percent rating is warranted where emotional tension or 
anxiety is productive of mild social and industrial 
impairment.  A 30 percent rating is warranted where the 
psychoneurotic symptoms produce reduction in initiative, 
flexibility, efficiency, and reliability to produce definite 
industrial impairment.  A 50 percent rating would be 
appropriate if the disorder is productive of considerable 
industrial impairment and a 70 percent rating is warranted if 
the disorder is productive of severe industrial impairment 
based on the veteran's ability to interact on both a social 
and industrial level, as confirmed by current clinical 
findings.  A 100 percent rating is appropriate when the 
attitudes of all contacts result in virtual isolation in the 
community, there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, and the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Unlike certain physical disorders that have clear-cut 
manifestations that either meet or do not meet the schedular 
criteria, the evaluation of psychiatric disorders involves a 
significant degree of judgment.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by the veteran, or the characterization of the severity of 
impairment by an examiner or treating physician is not 
determinative.  It must be shown that industrial impairment 
is the result of actual manifestations of the service-
connected psychiatric disorder.  The severity of a 
psychiatric disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful 
employment and decrease in work efficiency.  38 C.F.R. 
§§ 4.126, 4.129, 4.130 (1996).  

In Hood v. Brown, 4 Vet.App. 301 (1993), the U.S. Court of 
Veterans Appeals (Court) stated that the term "definite" as 
set forth in 38 C.F.R. § 4.132 (Diagnostic Codes 9400 through 
9411) was qualitative in character, unlike the other terms 
used to ascertain the level of severity of a psychiatric 
disability, which were quantitative in character.  The Court 
invited the Board to construe the term "definite" in such a 
manner that would quantify the degree of impairment 
contemplated by that term for purposes of meeting the 
statutory requirement that the Board articulate reasons and 
bases for its decision.  38 U.S.C.A. § 7104(b)(1) (West 
1991).

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed, for the 
purpose of determining the severity of a psychiatric 
disability, as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
impairment that is "more than moderate but less than large."  
VAOPGC 9-93 (11-9-93); O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).  

On November 7, 1996, new rating criteria for psychiatric 
disorders were promulgated.  61 Fed.Reg. 52,695 (1996).  
Under the criteria of Diagnostic Code 9411 for PTSD, a 10 
percent rating is warranted where there is occupational and 
social impairment due to mild or transient symptoms which 
decreases work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
are controlled by continuous medication.  

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

During the pendency of the veteran's claim, the psychiatric 
rating criteria were changed.  The veteran is entitled to 
have his claim evaluated under both the new and old criteria, 
and have to criteria most favorable to his claim applied.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, both 
the old and new psychiatric rating criteria will be 
considered.

Prior to December 3, 1996

The veteran's disability rating was increased by the RO to 70 
percent subsequent to December 3, 1996.  The December 3, 
1996, date was based on the date of a VA hospital admission 
for his PTSD.  However, he initiated his claim in February 
1994.  Therefore, the period of the 50 percent rating from 
February 1994 to December 1996 must be addressed.  

A February 1994 VA clinical record indicates that the veteran 
had symptoms consistent with PTSD.  The record notes that he 
had had psychotic decompensation, and visual and auditory 
hallucinations.  The clinician indicated that he should be 
rated totally disabled.  The report of a March 1994 VA 
examination indicates that the veteran's mood was 
apprehensive and his memory was poor.  The examiner concluded 
the veteran had mild dementia.  Additionally, VA clinical 
records, dated from April 1994 through December 1996, note 
that the veteran had sleep disturbances, depression, anxiety, 
and irritability.  These records also show that the veteran 
complained of visual and auditory hallucinations throughout 
this period of treatment, however, it is noted that the March 
1994 VA examination report indicates that he denied 
hallucinations.  A July 1994 clinical record notes that his 
psychotic symptoms were under fair control.  These records 
indicate that the veteran had significant psychiatric 
symptoms that were related to his PTSD.

The record indicates that the veteran is not employed.  
Additionally, the Social Security Administration has found 
that the veteran disabled and entitled to disability benefits 
due to bipolar disorder and PTSD from May 1991.  A Social 
Security record notes that the veteran was unable to compete 
for gainful employment.  While the criteria for a finding of 
unemployability by the Social Security Administration differs 
from the criteria used by VA, the Social Security finding 
does provide probative evidence that the veteran's service 
connected PTSD causes him to be unemployable.  There is no 
evidence in the record which indicates that the veteran is 
employable despite his PTSD.  Accordingly, with application 
of the benefit of the doubt provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991), the veteran's PTSD has rendered him 
unemployable.  Unemployability is a factor in the rating 
criteria that were in effect at the time the veteran 
initiated his claim, and entitles the veteran to a 100 
percent disability rating.  38 C.F.R. §§ 4.126, 4.129, 4.130, 
4.132, Diagnostic Code 9411 (1996); Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Since a 100 percent rating is warranted under the criteria 
that were in effect at the time the veteran initiated his 
claim, it is not necessary to consider the revised 
psychiatric rating criteria.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1998).

Based on the above, the evidence supports granting a 100 
percent disability rating for PTSD prior to December 3, 1996.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.126, 
4.129, 4.130, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (1998).

Subsequent to December 3, 1996

It is noted that the veteran was found disabled and 
unemployable in May 1991 by the Social Security 
Administration due to bipolar disorder and PTSD.  He was also 
hospitalized in March 1998 to determine the severity of his 
psychiatric symptomatology.  The report of this 
hospitalization indicates that the current and past year 
Global Assessment of Functioning (GAF) value was 40.  Such a 
GAF value is indicative of major impairment in several areas 
which includes being unable to work.  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Therefore, the evidence subsequent to December 3, 1996, also 
shows that the veteran is unemployable due to his service 
connected PTSD.  38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1996).

Since a 100 percent rating is warranted under the criteria 
that were in effect at the time the veteran initiated his 
claim, it is not necessary to consider the revised 
psychiatric rating criteria.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1998).

As noted above, the veteran is entitled to a 100 percent 
disability rating prior to December 3, 1996.  The disability 
rating continues absent evidence of improvement and thus 
resolves the veteran's appeal for an increased disability 
rating subsequent to December 3, 1996.  See 38 C.F.R. § 3.344 
(1998).  

Based on the above, the evidence supports entitlement to a 
100 percent disability rating for PTSD subsequent to December 
3, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1998).


ORDER

1.  A 100 percent disability rating for PTSD prior to 
December 3, 1996, is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.  
2.  A 100 percent disability rating for PTSD subsequent to 
December 3, 1996, is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits. 



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

